Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 1 of 25 Page ID #:2448



     1 MARLIN & SALTZMAN, LLP
       Stanley D. Saltzman (SBN 90058)
     2 ssaltzman@marlinsaltzman.com
       Tatiana G. Avakian (SBN 298970)
     3 tavakian@marlinsaltzman.com
       29800 Agoura Road, Suite 210
     4 Agoura Hills, California 91301
       Telephone: (818) 991-8080
     5 Facsimile: (818) 991-8081
     6 TOJARIEH LAW FIRM, PC
       Joseph Tojarieh, Esq. (SBN 265492)
     7 10250 Constellation Boulevard, Suite 100
     8 Los Angeles, California 90067
       Telephone: (310) 553-5533
     9 Facsimile: (310) 553-5536
       jft@tojariehlaw.com
    10
       Attorneys for Plaintiff Bryant Patton, individually and on behalf of
    11 all others similarly situated
    12 (Counsel Continued on Next Page)
    13
                             UNITED STATES DISTRICT COURT
    14
                           CENTRAL DISTRICT OF CALIFORNIA
    15
    16 BRYANT PATTON, individually, and on Case No. 2:19-cv-08580-JFW-MAA
    17 behalf of all others similarly situated, CLASS ACTION
    18                      Plaintiff,          [Assigned for all purposes to the Hon.
    19                                          John F. Walter, Courtroom 7A]
       v.
    20                                          JOINT RULE 26(f) REPORT
    21 MIDWEST      CONSTRUCTION
       SERVICES, INC. dba TRILLIUM              Hearing Date:         May 3, 2021
                                                Time:                 1:15 p.m.
    22 CONSTRUCTION/DRIVERS, a                  Courtroom:            7A
       California corporation; and DOES 1
    23
       through 100, inclusive,
                                                Date Action Filed:      April 14, 2019
    24                                          Date Removal Filed:     October 4, 2019
                            Defendant.
    25
    26
    27
    28
                                                  1
                                      JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 2 of 25 Page ID #:2449



     1 MEDINA MCKELVEY LLP
       Brandon R. McKelvey (SBN 217002)
     2 brandon@medinamckelvey.com
       Timothy B. Nelson (SBN 235279)
     3 tim@medinamckelvey.com
       Kyle W. Owen (SBN 326335)
     4 kyle@medinamckelvey.com
       9925 Highland Pointe Drive, Suite 300
     5 Roseville, California 95678
       Telephone: (916) 960-2211
     6 Facsimile: (916) 742-5488
     7 Attorneys for Defendant Midwest Construction Services, Inc.
       dba Trillium Construction/Drivers
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                2                                   .
                                    JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 3 of 25 Page ID #:2450



     1         Plaintiff BRYANT PATTON (“Plaintiff”), on behalf of himself and all
     2 others similarly situated, and Defendant MIDWEST CONSTRUCTION
     3 SERVICES, INC. dba TRILLIUM CONSTRUCTION/DRIVERS (“Defendant”)
     4 (collectively referred to as “the Parties”), hereby submit the following Joint Report
     5 pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1. The Parties’ counsel met
     6 telephonically on April 14, 2021 and apprise the Court as follows:
     7 I.      JURISDICTION AND SERVICE
     8         The Parties agree there are no issues regarding personal jurisdiction or
     9 venue.
    10         On March 12, 2021, Plaintiff filed a Motion to Remand, arguing that
    11 Defendant has not satisfied, by a preponderance of the evidence, subject matter
    12 jurisdiction under the Class Action Fairness Act of 2005, 28 U.S.C. § 133(d)
    13 (“CAFA”). On April 9, 2021, the Court issued its Order, finding that Defendant
    14 demonstrated by a preponderance of the evidence that the amount in controversy
    15 exceeds $5,000,000. (Dkt. 46).
    16         As of the date of this Report, no additional parties remain to be served.
    17 II.     CHRONOLOGY OF FACTS AND FACTUAL ISSUES IN DISPUTE
    18         A.    Plaintiff’s Position
    19         Plaintiff was employed as a truck driver with Defendant in the State of
    20 California from in or around February 2016 to in or around February 2019. At all
    21 times during his employment, Plaintiff worked as a non-exempt, hourly employee.
    22         Plaintiff alleges that Defendant failed to provide Plaintiff and other similarly
    23 situated truck drivers with 30-minute, off-duty meal periods before the end of their
    24 fifth hour of work, in violation of California Labor Code § 512(a). Plaintiff also
    25 alleges that Defendant failed to provide 30-minute, off-duty meal periods before
    26 the end of their tenth hour of work. In addition, Plaintiff alleges that Defendant
    27 failed to provide Plaintiff and other similarly situated truck drivers with 10-minute,
    28 off-duty rest periods for every 4 hours, or major fraction thereof. Further, Plaintiff
                                                    3                                             .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 4 of 25 Page ID #:2451



     1 alleges that Defendant failed to provide compensation of one additional hour of
     2 pay at the employees’ regular rates of compensation for not providing compliant
     3 meal and rest periods, in violation of California Labor Code § 226.7. Plaintiff and
     4 the putative Class were required to meet restrictive deadlines for picking up and/or
     5 delivering loads, resulting in Plaintiff and the putative Class not receiving
     6 compliant meal and rest periods. Plaintiff and the putative Class were also required
     7 to perform work during their meal and rest periods, resulting in not receiving
     8 compliant meal and rest periods. In addition, Plaintiff and the putative Class were
     9 required to keep their personal cellular phones during their shifts, including during
    10 their meal periods. Therefore, Plaintiff contends that meal periods were non-
    11 compliant.
    12         Plaintiff further alleges that Defendant failed to pay all minimum and
    13 overtime wages per Labor Code §§ 510, 1194, 1197, and 1198 because Defendant
    14 required Plaintiff and the putative Class to perform work while off-the-clock
    15 during their meal periods. Plaintiff alleges that Defendant automatically deducted
    16 30 minutes from the employees’ hours worked to account for a meal period,
    17 whether or not the employees received compliant meal periods.
    18         Plaintiff also alleges that, per Labor Code § 2802, Defendant failed to
    19 reimburse Plaintiff and the putative Class for all business-related expenditures
    20 because employees were not paid for safety vests, safety gloves, and usage of their
    21 personal cellular phones and/or data usage required for their work.
    22         Plaintiff alleges that, per Labor Code §§ 226 and 1174, Defendant failed to
    23 keep accurate records and issue accurate itemized wage statements to reflect all
    24 wages earned, including payments in lieu of receiving compliant meal and rest
    25 periods.
    26         Plaintiff also alleges that Defendant failed to pay Plaintiff and the putative
    27 Class all wages owed at the time of separation of employment, pursuant to Labor
    28 Code §§ 201-203.
                                                    4                                           .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 5 of 25 Page ID #:2452



     1         Plaintiff alleges that, based on the foregoing violations of the California
     2 Labor Code, Defendant engaged in unfair business practices that violated Business
     3 & Professions Code section 17200 et seq., and violated Labor Code section 2698,
     4 set seq.
     5         In December 2019, the Parties discussed scheduling mediation, and
     6 stipulated to staying the action, pending the Ninth Circuit’s decision in Intl
     7 Brotherhood of Teamsters, et al v. FMCSA, Case Number 18-73488; IBT, et al. v.
     8 FMCSA, Case Number 19-70323; Labor Commissioner State of CA v. FMCSA,
     9 Case Number 19-70329; Duy Ly, et al. v. FMCSA, Case Number 19-70413. (Dkt.
    10 29). On December 16, 2019, this Court stayed this action until 30 days after the
    11 Ninth Circuit’s decision. (Dkt. 30). On January 15, 2021, the Ninth Circuit decided
    12 International Brotherhood of Teamsters, Local 2785 v. Federal Motor Carrier
    13 Safety Administration (“International Brotherhood”), 986 F.3d 841 (9th Cir. 2021).
    14 As such, the stay in this action was lifted on February 16, 2021 (the next court day
    15 following 30 days).
    16         Defendant contends that Plaintiff’s meal and rest break claims are preempted
    17 by the FMCSA’s hours of service regulations, in light of the Ninth Circuit’s
    18 decision in International Brotherhood. Plaintiff contends that his meal and rest
    19 break claims, for the period of August 14, 2015 through December 20, 2018 (the
    20 date of the FMCSA issued its decision finding preemption of California’s meal and
    21 rest break laws), are not preempted, because the Ninth Circuit did not issue a
    22 determination on retroactivity. International Brotherhood, at fn. 5. As such,
    23 Plaintiff believes his meal and rest break claims are very much viable.
    24 Additionally, the Ninth Circuit’s decision does not affect Plaintiff’s Labor Code
    25 section 2802 claim, or derivative claims.
    26         Defendant disagrees with Plaintiff’s position and believes that meal and rest
    27 period rules are not enforceable in light of International Brotherhood. Defendant
    28 intends on filing a motion for summary adjudication regarding Plaintiff’s meal and
                                                    5                                          .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 6 of 25 Page ID #:2453



     1 rest break claims within the next few weeks.
     2         The Parties are currently meeting and conferring regarding a possible stay of
     3 the action, pending Defendant’s motion for summary adjudication. The parties
     4 believe that a stay would: (1) allow the Parties to focus their efforts on litigating
     5 the motion for summary adjudication and addressing a key issue in the case before
     6 delving into class action discovery; (2) avoid the expense and burden of
     7 simultaneously litigating the motion for summary adjudication, completing class
     8 certification discovery, and litigating Plaintiff’s motion for class certification while
     9 uncertain of the outcome of the motion; and (3) maximize judicial efficiency and
    10 economy by not burdening the Court with discovery and class certification motions
    11 related to the meal and rest period claims, which are subject to dismissal on the
    12 motion for summary adjudication.
    13         Plaintiff is generally agreeable to a stay of the action, but has requested
    14 certain class certification discovery while the case is stayed, in order to prevent any
    15 prejudice to Plaintiff and allow him to bring his motion for class certification
    16 within a reasonable period after a decision on the proposed motion for summary
    17 adjudication. Specifically, Plaintiff has requested that, if Defendant insists on
    18 proceeding with a Belaire-West opt-out notice for the names and contact
    19 information of the putative class members, that the Parties finalize the Belaire-
    20 West notice and stipulation (and submit to the Court’s approval) and proceed with
    21 the administration process during the stay. Additionally, Plaintiff has requested
    22 that, during any stay, Defendant provide Plaintiff with a true representative and
    23 random sample of the wage statements for the putative class members.
    24         Plaintiff believes that, should Defendant proceed with a motion for
    25 protective order to halt discovery in the event that the case is not stayed pending a
    26 decision on Defendant’s proposed motion for summary adjudication, there would
    27 be no proper basis for doing so, and such a motion serves only to prejudice
    28 Plaintiff and prohibit Plaintiff from obtaining necessary class certification
                                                    6                                          .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 7 of 25 Page ID #:2454



     1 discovery.
     2         B.    Defendant’s Position
     3         Midwest Construction Services, Inc. dba Trillium Construction/Drivers
     4 (“Defendant”) is a Michigan-based company that provides temporary driving jobs
     5 to truck drivers in California with over 100 different transportation companies.
     6 Plaintiff was one such driver who was primarily placed with one transportation
     7 company transporting goods from the Port of Los Angeles to destinations in
     8 California. Defendant placed Plaintiff in assignments from approximately
     9 February 2016 to approximately February 2019.
    10         Defendant denies the allegations in Plaintiff’s Complaint. Specifically,
    11 Defendant contends that it properly paid Plaintiff and other truck drivers for all of
    12 the time that they worked, reimbursed them for any necessary business expenses,
    13 and provided compliant meal and rest breaks to the extent such breaks were
    14 required.
    15         Of paramount importance to this report and to the management of this case
    16 overall is the fact that Plaintiff’s claims are preempted by regulations promulgated
    17 by the Federal Motor Carrier Safety Administration (“FMCSA”). On December
    18 21, 2018, the FMCSA granted a petition for preemption, finding the California’s
    19 meal and rest break requirements are preempted under 49 U.S.C. section 31141 as
    20 applied to property-carrying commercial vehicle drivers covered by the FMCSA’s
    21 hours of service regulations. The FMCSA’s preemption decision was challenged
    22 and ultimately upheld by the Ninth Circuit on January 15, 2021, in International
    23 Brotherhood. Defendant contends that, since all of the individuals that Defendant
    24 places in truck driving positions are covered by the FMCSA’s hours of service
    25 regulations, the FMCSA’s preemption determination is applicable to both the
    26 Plaintiff and the putative class that he seeks to represent. Thus, Defendant
    27 contends that the scope, trajectory, and viability of this case largely hinge upon the
    28 issue of FMCSA preemption.
                                                   7                                            .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 8 of 25 Page ID #:2455



     1         Defendant intends to file a motion for summary adjudication as to the meal
     2 and rest break claims (and derivative claims), on the grounds that these claims are
     3 preempted by federal law. See Nash v. Horizon Freight Systems, Inc., 2020 WL
     4 4284820, *2 (N.D. Cal. Jul. 27, 2020) (granting summary judgment as to meal and
     5 rest break claims based on FMCSA preemption decision); Henry v. Cent. Freight
     6 Lines, Inc., 2019 WL 2465330, at *4 (E.D. Cal. Jun. 13, 2019) (granting in part
     7 and denying in part motion for summary judgment on the grounds that meal and
     8 rest break claims were preempted by the FMCSA preemption decision); Ayala v.
     9 U.S. Xpress Enterprises, Inc., 2019 WL 1986760, at *3 (C.D. Cal. May 2, 2019)
    10 (granting motion for partial summary judgment based on FMCSA preemption
    11 decision).
    12         Defendant’s position is that, in light of the International
    13 Brotherhood decision, the meal and rest period claims should be dismissed from
    14 the case. Plaintiff is taking the position that the decision cannot be applied
    15 “retroactively,” but Defendant believes there is no “retroactivity” issue. Instead,
    16 the FMCSA determined that the meal and rest break rules cannot be enforced in
    17 California, which the Ninth Circuit affirmed, meaning simply California’s meal
    18 and rest break rules are not enforceable.
    19         If necessary, Defendant also intends to file a motion for a protective order to
    20 halt all discovery until after the Court decides the motion for summary
    21 adjudication. Defendant believes that the motion for summary adjudication should
    22 be heard first before the parties engage in expensive, time consuming, and
    23 burdensome discovery related to potential meal and rest period class action claims
    24 that may be dismissed as a result of the motion for summary adjudication.
    25         Because the parties disagree on the scope of the International Brotherhood
    26 decision and on the viability of the meal and rest period claims, as well as the
    27 scope and timing of discovery, Defendant believes that the case should be stayed
    28 until the Court decides whether these claims should be dismissed as a matter of
                                                    8                                            .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 9 of 25 Page ID #:2456



     1 course as a result of the International Brotherhood decision. Defendant believes
     2 this issue will have a significant impact on the scope of Plaintiff’s claims, the
     3 discovery, class certification, and the litigation in this case.
     4         If Plaintiff’s claims make it past a motion for summary adjudication and the
     5 claims cannot be resolved informally, Defendant will oppose class certification.
     6 Defendant will challenge the adequacy of Plaintiff given his unique position and
     7 the limited routes he drove. Defendant will also argue that there are a lack of
     8 common wage and hour policies and practices for over 1,000 temporary drivers
     9 working for over 100 hundred different clients on numerous different routes and
    10 assignments such that common issues do not predominate over a plethora of
    11 individualized liability and factual issues. Defendant will also argue that a class
    12 action is not superior to other available methods for fairly and efficiently
    13 adjudicating this controversy. Furthermore, Defendant will argue that Plaintiff
    14 cannot present a manageable trial plan to adjudicate the class or representative
    15 claims in a way that satisfies due process concerns and Defendant’s right to present
    16 defenses to the claims at issue.
    17 III.    DISPUTED POINTS OF LAW
    18         A.      Plaintiff’s Position
    19         Plaintiff contends that the disputed legal issues include:
    20              1. Whether Defendant provided Plaintiff and the putative Class with
    21                 legally-compliant meal periods, or premium payments in lieu thereof
    22                 in accordance with California Labor Code §§ 226.7 and 512, and the
    23                 wage orders;
    24              2. Whether Defendant provided Plaintiff and the putative Class with
    25                 legally-compliant rest periods, or premium payments in lieu thereof in
    26                 accordance with California Labor Code § 226.7, and the wage orders;
    27              3. Whether Defendant failed to pay Plaintiff and the putative Class for
    28                 all hours worked, including minimum wages, in accordance with
                                                    9                                           .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 10 of 25 Page ID #:2457



      1                 California Labor Code §§ 1194 and 1197;
      2              4. Whether Defendant paid Plaintiff and the putative Class for all unpaid
      3                 hours worked, including overtime compensation in accordance with
      4                 California Labor Code §§ 510, 1194, and 1198, and the wage orders;
      5              5. Whether Defendant paid Plaintiff and the putative Class all wages
      6                 earned at the time that their employment separated in accordance with
      7                 California Labor Code §§ 200-203;
      8              6. Whether Defendant failed to fully indemnify Plaintiff and the putative
      9                 Class for their business-related expenses incurred in discharge of their
     10                 work duties in accordance with California Labor Code § 2802;
     11              7. Whether Defendant violated the Unfair Competition Law of
     12                 California, Business & Professions Code § 17200, et seq., by violating
     13                 the above-cited provisions;
     14              8. Whether Plaintiff and the putative Class sustained damages and, if so,
     15                 the proper measure of damages, as well as interest, penalties, costs,
     16                 attorneys’ fees, and equitable relief; and
     17              9. Whether the FMCSA’s December 2018 determination is retroactive;
     18         This list is preliminary and not exclusive. Plaintiff anticipates that more
     19 issues will be identified as this matter progresses.
     20         B.      Defendant’s Position
     21         Defendant contends that the paramount foundational issue that must be
     22 decided first is whether Plaintiff’s meal and rest break claims (and claims
     23 derivative of those two claims) are completely preempted by federal law.
     24 Defendant disagrees with Plaintiff’s position and believes there is no
     25 “retroactivity” issue with respect to FMCSA preemption. Instead, the FMCSA
     26 determined that the meal and rest break rules cannot be enforced in California,
     27 which the Ninth Circuit affirmed, meaning simply California’s meal and rest break
     28 rules are not enforceable. As such, Defendant intends to file a motion for summary
                                                      10                                           .
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 11 of 25 Page ID #:2458



      1 adjudication to dismiss the meal and rest break claims (and derivative claims)
      2 based on the FMCSA’s preemption decision.
      3         Because Plaintiff is taking the position that the FMCSA’s preemption
      4 decision cannot be applied “retroactively,” Defendant believes that the case should
      5 be stayed until this Court determines whether these claims should be dismissed as a
      6 matter of course as a result of the International Brotherhood decision. Defendant
      7 believes that this case should be stayed pending such a decision because this issue
      8 will have a significant impact on the scope of Plaintiff’s claims, the discovery,
      9 class certification, and the litigation in this case.
     10         Beyond preemption, Defendant also contends that there is a legal dispute as
     11 to whether Plaintiff can satisfy the requirements of Rule 23 and due process to
     12 represent a class or representative group of employees in this litigation. And
     13 beyond certification, Defendant agrees generally with the liability issues Plaintiff
     14 has outlined above, while denying liability on each of those issues.
     15 IV.     PRIOR, PENDING, AND ANTICIPATED MOTIONS
     16         A.     Prior Motions
     17         As set forth above, Plaintiff filed his Motion to Remand on March 12, 2021,
     18 which this Court denied on April 9, 2021. (Dkt. 46).
     19         B.     Plaintiff’s Anticipated Motions
     20         Plaintiff anticipates filing a motion for class certification. Plaintiff may also
     21 file a motion for summary judgment and/or summary adjudication.
     22         C.     Defendant’s Anticipated Motions
     23         Defendant anticipates filing a motion for summary judgment/adjudication on
     24 the FMCSA preemption issue. See Nash v. Horizon Freight Systems, Inc., 2020
     25 WL 4284820, *2 (N.D. Cal. Jul. 27, 2020) (granting summary judgment as to meal
     26 and rest break claims based on FMCSA preemption decision); Henry v. Cent.
     27 Freight Lines, Inc., 2019 WL 2465330, at *4 (E.D. Cal. Jun. 13, 2019) (granting in
     28 part and denying in part motion for summary judgment on the grounds that meal
                                                     11                                             .
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 12 of 25 Page ID #:2459



      1 and rest break claims were preempted by the FMCSA preemption decision); Ayala
      2 v. U.S. Xpress Enterprises, Inc., 2019 WL 1986760, at *3 (C.D. Cal. May 2, 2019)
      3 (granting motion for partial summary judgment based on FMCSA preemption
      4 decision).
      5         If this case gets past the preemption issue, Defendant will consider other
      6 potential motions including potentially a motion for summary judgment or
      7 adjudication on dispositive issues, a motion to deny class certification or to
      8 decertify the class, and a motion challenging trial manageability of any class or
      9 representative claims.
     10 V.      ADDITIONAL PARTIES, CLAIMS, OR DEFENSES
     11         Plaintiff does not anticipate on adding parties or other claims at this time.
     12 Plaintiff reserves the right to seek leave to amend the pleadings as litigation
     13 progresses.
     14 VI.     INITIAL DISCLOSURES
     15         The Parties served their Initial Disclosures, pursuant to Fed. R. Civ. P.
     16 26(a)(1)(C), on November 15, 2019. The Parties exchanged a list of potential
     17 witnesses and relevant documents.
     18 VII. DISCOVERY
     19         A.     Plaintiff’s Position
     20              1. Discovery Taken to Date
     21         On November 4, 2019, Plaintiff propounded his Special Interrogatories, Set
     22 One and Request for Production of Documents, Set One. Plaintiff also served a
     23 notice for the deposition of Defendant’s Person(s) Most Knowledgeable. In light of
     24 the stay of the action, the Parties agreed that Defendant’s responses to the written
     25 discovery would be due after the Parties attended private mediation. Defendant
     26 provided Plaintiff with informal discovery and data points in preparation for the
     27 mediation, which included various relevant company policies and procedures, and
     28 sample pay and time data. The Parties were unable to reach a resolution. (Dkt. 32).
                                                    12                                          .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 13 of 25 Page ID #:2460



      1 After the Ninth Circuit issued its decision in International Teamsters, Plaintiff’s
      2 counsel met and conferred with Defendant’s counsel to reset the date for when
      3 Defendant’s discovery responses would be due. On March 16, 2021, Defendant
      4 served its responses to the first sets of Special Interrogatories and Request for
      5 Production of Documents, including document production. In light of responses
      6 that Plaintiff contends were incomplete, deficient, evasive, and/or failure to
      7 provide substantive responses, as well as incomplete document production, on
      8 April 12, 2021, Plaintiff’s counsel sent a meet and confer letter to defense counsel
      9 regarding Defendant’s responses and objections, including Defendant’s refusal to
     10 provide the names and contact information for the putative class members, as well
     11 as providing a true representative and random sample of the wage statements, time
     12 records, and other employee records for the putative class members. Plaintiff’s
     13 counsel has requested that Defendant provide supplemental responses and
     14 document production by April 26, 2021. However, if this action is stayed pending
     15 a decision on Defendant’s impending motion for summary adjudication, in the
     16 interests of judicial efficiency and economy, Plaintiff is agreeable to hold off on
     17 supplemental responses and document production about certain class certification
     18 discovery until after a decision is made on Defendant’s motion. However, Plaintiff
     19 has requested that, as a condition to a stay, and to ensure that Plaintiff is not
     20 prejudiced in bringing his class certification motion after the stay is lifted, that
     21 during the stay, Defendant provide Plaintiff with certain additional class
     22 certification discovery, as set forth above in Section II.A.
     23                2.     Scope of Anticipated Additional Discovery
     24         Plaintiff anticipates engaging in the following additional discovery:
     25             Requests for admissions;
     26             Additional Requests for production (as necessary);
     27             Additional Interrogatories (as necessary);
     28
                                                     13                                        .
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 14 of 25 Page ID #:2461



      1           Putative class members contact information (still pending). In light of
      2             decisions by courts in this district and other district in the Ninth
      3             Circuit, Plaintiff does not believe that a Belaire-West opt-out notice
      4             process is required or the names and contact information of the
      5             putative class members. Romero v. Select Employment Services, Inc.,
      6             2020 WL 2084967, *3-4 (C.D. Cal. Mar. 31, 2020); Goro v. Flowers
      7             Foods, Inc., 334 F.R.D. 275, 288 (S.D. Cal. Aug. 17, 2018); Austin v.
      8             Foodliner, Inc., 2018 WL 1168694, at *2 (N.D. Cal. Mar. 6, 2018);
      9             Salazar v. McDonald’s Corp., 2016 WL 736213, at *5 (N.D. Cal. Feb.
     10             25, 2016). However, to the extent that Defendant insists on
     11             proceeding with a Belaire-West administration, Plaintiff contends that,
     12             in order to avoid prejudice to Plaintiff, any class certification briefing
     13             schedule must take into account the period for completing the Belaire-
     14             West administration, which is usually approximately 60 days after the
     15             finalization of the notice and stipulation. Further, Plaintiff disagrees
     16             with Defendant’s position that Plaintiff should not be entitled to
     17             putative class contact information until after a decision on
     18             Defendant’s motion for summary adjudication, a decision on
     19             Plaintiff’s motion for class certification, and/or Plaintiff’s deposition.
     20             Such precertification discovery is routinely permissible. Doninger v.
     21             Pac. Northwest Bell, Inc., 564 F.2d 1304, 1313 (9th Cir. 1977);
     22             Guzman v. Chipotle Mexican Grill, Inc., 2018 WL 6092730, at *2
     23             (N.D. Cal. Nov. 21, 2018); Arredondo v. Sw. & Pac. Specialty Fin.,
     24             Inc., 2019 WL 6128657, at *2-3 (E.D. Cal. Nov. 19, 2019); Harris v.
     25             Best Buy Stores, L.P., 2017 WL 3948397, at *3 (N.D. Cal. Sept. 8,
     26             2017); Bell v. Delta Air Lines, Inc., 2014 WL 985829, at *3 (N.D.
     27             Cal. Mar. 7, 2014); Artis v. Deere & Co., 276 F.R.D. 348, 352 (N.D.
     28             Cal. 2011); Putman v. Eli Lilly & Co., 508 F. Supp. 2d 812, 814 (C.D.
                                                  14                                             .
                                      JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 15 of 25 Page ID #:2462



      1                Cal. 2007); Weigele v. FedEx Ground Package Sys., 2007 WL
      2                628041, at *2 (S.D. Cal. Feb. 8, 2007);
      3              Depositions of Defendant’s Rule 30(b)(6) designees (still pending);
      4              Depositions of Defendant and other individuals identified through
      5                investigation and/or Defendant’s discovery responses;
      6              Depositions of percipient witnesses;
      7              Depositions of Defendant’s managers, trainers, human resources
      8                employees, and other corporate-level employees;
      9              In addition, Plaintiff anticipates deposing individuals who submit
     10                declarations in support of Defendant’s opposition to Plaintiff’s motion
     11                for class certification. If Defendant files a motion for summary
     12                judgment, Plaintiff will also seek to depose any individuals submitting
     13                declarations in support thereof; and
     14              Expert discovery.
     15                3.     Proposed Limitations or Modifications of the Discovery
                              Rules
     16
                At this time, Plaintiff does not anticipate the need for any proposed
     17
          limitations or modifications of the discovery rules. Should Plaintiff seek leave to
     18
          expand the number of depositions and/or seek to expand the number of
     19
          interrogatories beyond 25, Plaintiff will meet and confer with Defendant regarding
     20
          conduct such additional discovery.
     21
                       4.     Discovery Plan
     22
                Plaintiff proposes to stage discovery so that his initial rounds of discovery
     23
          are focused upon issues related to class certification. However, Plaintiff does not
     24
          believe that it is appropriate to bifurcate discovery in a manner which would
     25
          preclude all discovery regarding liability issues prior to class certification because,
     26
          in the experience of Plaintiff’s counsel, there is certain discovery which necessarily
     27
          must be conducted prior to class certification which may relate in part to the merits
     28
                                                     15                                             .
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 16 of 25 Page ID #:2463



      1 of the claims being asserted. While Plaintiff does not intend to conduct discovery
      2 on class-wide damages prior to certification, Plaintiff should not be restricted from
      3 conducting discovery addressing liability issues that are central to establishing the
      4 predominance of common issues with respect to elements of Plaintiff’s claims for
      5 relief. See Fed. R. Civ. P. 23(c)(1)(A) Advisory Committee’s note: “Although an
      6 evaluation of the probable outcome on the merits is not properly part of the
      7 certification decision, discovery in aid of the certification decision often includes
      8 information required to identify the nature of the issues that actually will be
      9 presented at trial. In this sense it is appropriate to conduct controlled discovery into
     10 the ‘merits,’ limited to those aspects relevant to making a class certification
     11 decision on an informed basis.”
     12         As set forth above, the Parties are meeting and conferring regarding staying
     13 this action pending a decision on Defendant’s impending motion for summary
     14 adjudication. As such, it may be premature to set discovery deadlines until after a
     15 decision on Defendant’s motion for summary adjudication. However,
     16 notwithstanding Plaintiff’s position, Plaintiff proposes two alternate schedules for
     17 class certification and fact discovery deadlines, depending on whether the action is
     18 stayed pending Defendant’s proposed motion for summary adjudication. See
     19 Section XI.A.
     20         Plaintiff is unaware of any issues regarding disclosure, discovery, or
     21 preservation of electronically stored information. Plaintiff is also unaware of any
     22 issues that may affect claims of privilege or protection as trial-preparation
     23 materials.
     24         B.    Defendant’s Position
     25               1.     Discovery Status
     26         To date, Plaintiff has served extensive written discovery. Plaintiff has
     27 served one set of requests for production of documents (79 requests) and one set of
     28 special interrogatories (20 interrogatories). Defendant has provided objections and
                                                    16                                          .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 17 of 25 Page ID #:2464



      1 responses to Plaintiff’s written discovery requests. The parties are currently
      2 meeting and conferring regarding Defendant’s responses to Plaintiff’s written
      3 discovery requests. Plaintiff has also served a deposition notice for Defendant’s
      4 person most knowledgeable on 27 different topics. That deposition has not yet
      5 been re-scheduled.
      6                2.    Defendant’s Anticipated Discovery
      7         Defendant anticipates engaging in the following discovery:
      8             Requests for admissions;
      9             Requests for production
     10             Interrogatories;
     11             Deposition of Plaintiff;
     12             Depositions of putative class members that submit testimony in
     13                support of Plaintiff’s motion for class certification;
     14             Depositions of other individuals identified through investigation
     15                and/or Plaintiff’s discovery responses;
     16             Depositions of percipient witnesses;
     17             If Plaintiff files a motion for summary judgment/adjudication,
     18                Plaintiff will also seek to depose any individuals submitting
     19                declarations in support thereof; and
     20             Expert discovery.
     21                3.    Proposed Limitations or Modifications of the Discovery
                             Rules
     22
                Defendant believes that discovery should be conducted in phases, with the
     23
          first phase including reasonable and proportional discovery of class certification
     24
          issues, and the second phase including discovery of liability and damages issues.
     25
                Defendant does not believe that Plaintiff should be entitled to the contact
     26
          information for all putative class members until after Defendant’s motion for
     27
          summary adjudication on the preemption issue has been decided. Thereafter,
     28
                                                     17                                        .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 18 of 25 Page ID #:2465



      1 Defendant may oppose such discovery (and other class discovery) based on the
      2 privacy rights of the putative class members involved and the inability of Plaintiff
      3 to substantiate his class allegations and/or make out a prima facie case of the class
      4 certification elements. At minimum, Plaintiff should be deposed before class
      5 contact information is provided to determine what class he has standing to
      6 represent (if any), whether he is an adequate representative, and whether his claims
      7 are typical of the putative class of over 1,000 temporary drivers he seeks to
      8 represent. If class discovery proceeds, the parties should engage in sampling given
      9 that most, if not all, of the time records at issue are in handwritten/hardcopy form.
     10         If it becomes necessary to expand the number of depositions or the number
     11 of interrogatories (for example, due to declarations that Plaintiff files in support of
     12 his motion for class certification), Defendant will meet and confer with Plaintiff
     13 regarding conducting such additional discovery.
     14                4.    Discovery Plan
     15         Defendant believes that discovery should be initially stayed until after
     16 Defendant’s motion for summary adjudication is decided. Thereafter, discovery
     17 should be bifurcated into phases (discovery of class certification issues in the first
     18 phase and discovery of liability and damages issues in the second phase). In
     19 addition, Defendant believes that Plaintiff’s deposition should proceed before any
     20 expensive and burdensome class discovery for the reasons stated above.
     21 Moreover, Defendant believes the parties should agree to reasonable and
     22 proportional discovery given the size and diversity of the class at issue, including a
     23 sample of time records, which are in hard copy form.
     24         Defendant is unaware of any issues regarding disclosure, discovery, or
     25 preservation of electronically stored information. Defendant is also unaware of
     26 any issues that may affect claims of privilege or protection as trial-preparation
     27 materials.
     28 / / /
                                                    18                                            .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 19 of 25 Page ID #:2466



      1 VIII. RELATED CASES
      2         The Parties are aware of another class action case currently pending in the
      3 Eastern District of California. The case is Virginia Samuels v. Midwest
      4 Construction Services, Inc. et al, Case Number 2:20-cv-00460, currently pending
      5 before the Honorable Judge William Shubb, and alleges four claims: (1) failure to
      6 provide meal periods; (2) failure to authorize and permit rest breaks; (3) failure to
      7 indemnify necessary business expenses; and (4) unfair business practices.
      8 IX.     RELIEF AND DAMAGES SOUGHT
      9         A.      Plaintiff’s Position
     10         Plaintiff requests the following relief:
     11               Awarding compensatory damages;
     12               Awarding waiting time penalties pursuant to Labor Code §§ 201-203;
     13               Awarding penalties pursuant to Labor Code §§ 1194, 1194.2, 1197.1;
     14               Awarding liquidated damages pursuant to Labor Code § 1194.2
     15               Awarding restitution of all monies due to Plaintiff and members of the
     16                 putative class, and disgorged profits from the unlawful business
     17                 practices of Defendant;
     18               Awarding interest accrued to date;
     19               Awarding costs of suit and expenses incurred by Plaintiff in filing this
     20                 action;
     21               Awarding reasonable attorneys’ fees incurred by Plaintiff in filing this
     22                 action;
     23               Such further relief as this Court deems proper.
     24         Plaintiff intends to calculate damages based on the pay records and time
     25 records of the putative Class. Plaintiff is not in possession of a representative
     26 sample of the pay and time records of the putative Class and, is therefore unable to
     27 calculate damages at this time.
     28 / / /
                                                     19                                           .
                                         JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 20 of 25 Page ID #:2467



      1        B.     Defendant’s Position
      2        Defendant contends that Plaintiff is not entitled to any of the relief that he
      3 seeks, either on his own behalf or on behalf of the putative class or representative
      4 group he seeks to represent.
      5 X.     CERTIFICATION AS TO INTERESTED PARTIES OR PERSONS
      6        Plaintiff submitted his Certification as to Interested Parties on October 14,
      7 2019 (Dkt. 15). The interested parties include:
      8        1.     Plaintiff Bryant Patton;
      9        2.     Putative Class Members;
     10        3.     Defendant Midwest Construction Services, Inc. dba Trillium
     11               Construction/Drivers
     12        Defendant submitted its Certification and Notice of Interested Parties on
     13 October 4, 2019 (Dkt. 4). The interested parties include:
     14        1.     Plaintiff Bryant Patton
     15        2.     Defendant Midwest Construction Services, Inc. dba Trillium
     16               Construction/Drivers
     17 XI.    PROPOSED DATES FOR COMPLETION OF DISCOVERY,
     18        PRETRIAL CONFERENCE, AND TRIAL DATE
     19        As set forth above, in light of the Parties’ meeting and conferring on
     20 possibly staying this action until a resolution on Defendant’s intended motion for
     21 summary adjudication, setting any discovery or trial deadlines may be premature at
     22 this time. Notwithstanding, the Parties propose the schedule below:
     23
     24    Event                                     Date
           Filing Deadline for Plaintiff’s Motion    7 months after MSA decision
     25    for Class Certification
     26    Filing Deadline for Defendant’s           8 months after MSA decision
           Opposition to Plaintiff’s Motion for
     27    Class Certification
     28
                                                    20                                          .
                                       JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 21 of 25 Page ID #:2468



      1    Filing Deadline for Reply re Class           9 months after MSA decision
      2    Certification
           Hearing on Motion for Class                  14 days after filing of reply brief
      3    Certification
      4    Completion of Class Discovery                9 months after MSA decision
           Completion of all other Fact                 14 months after MSA decision
      5    Discovery
      6    Hearing of Motions                           15 months after MSA decision
           Pre-trial Conference                         17 months after MSA decision
      7    Trial                                        18 months after MSA decision
      8                 If the Court is not inclined to grant a brief stay until after the Court
      9 decides Defendant’s motion for summary adjudication, then the Parties request an
     10 opportunity to further meet and confer on an alternative schedule.
     11 XII. TRIAL ESTIMATE
     12          Plaintiff seeks a jury trial of the claims asserted in this matter. The length of
     13 trial will depend on whether this case proceeds to trial as a class action. If the class
     14 is certified, Plaintiff anticipates that trial will last approximately 15-20 days. If the
     15 class is not certified, Plaintiff anticipates that trial will last 5-7 days.
     16          Defendant agrees with Plaintiff’s trial estimates at this time, although much
     17 will depend on the outcome of Defendant’s motion for summary adjudication,
     18 Plaintiff’s motion for class certification, and the size and scope of any potential
     19 class.
     20 XIII. SETTLEMENT EFFORTS AND ALTERNATIVE DISPUTE
     21          RESOLUTION
     22          As ordered by the Court, on May 27, 2020, and via Zoom videoconference,
     23 the Parties engaged in private mediation with mediator, Francis “Tripper” Ortman,
     24 Esq., of Ortman Mediation. The Parties were unable to reach a settlement of this
     25 action at the conclusion of the mediation. While Plaintiff remains open to continue
     26 discussing possible resolution of this case, Plaintiff believes that such discussions
     27 may be more effective after a decision on Defendant’s MSA and/or a decision on
     28 Plaintiff’s motion for class certification.
                                                       21                                            .
                                          JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 22 of 25 Page ID #:2469



      1         Defendant also remains open to continue discussing possible resolution of
      2 the case, and agrees that such discussions may be more effective after a decision on
      3 Defendant’s motion for summary adjudication on the issue of FMCSA preemption.
      4 XIV. MANUAL ON COMPLEX LITIGATION
      5         The Parties do not believe that the case is complex or requires reference to
      6 the procedures set forth in the Manual on Complex Litigation.
      7 XV. DISPOSITIVE MOTIONS
      8         Plaintiff may file a motion for summary judgment and/or motion for
      9 summary adjudication.
     10         Defendant will be filing a motion for summary adjudication as to whether
     11 Plaintiff’s meal and rest break claims (and derivative claims) are preempted by
     12 federal law pursuant to the FMCSA’s preemption decision.
     13 XVI. UNUSUAL LEGAL ISSUES
     14         The only potential “unusual legal issue” that Plaintiff anticipates is whether
     15 the FMCSA’s December 20, 2018 decision is retroactive. It is Plaintiff’s position
     16 that the FMCSA decision is not retroactive.
     17         Defendant believes that Plaintiff’s meal and rest period claims should be
     18 dismissed due to the FMCSA’s decision that California’s meal and rest break
     19 requirements are preempted by federal law as discussed above.
     20 XVII. PROPOSALS REGARDING SEVERANCE, BIFURCATION, OR
     21         OTHER ORDERING OF PROOF
     22         Plaintiff does not believe that severance, bifurcation, or other ordering of
     23 proof is necessary or appropriate.
     24         Defendant believes that liability and damages issues should be bifurcated at
     25 the time of trial.
     26 XVIII.        LEAD TRIAL COUNSEL
     27         Plaintiff’s Lead Trial Counsel, Stanley D. Saltzman, confirms that he is
     28 registered as an ECF User and his E-Mail Address of Record is
                                                    22                                           .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 23 of 25 Page ID #:2470



      1 ssaltzman@marlinsaltzman.com (Dkt. 12).
      2        Defendant’s Lead Trial Counsel, Brandon R. McKelvey, is registered as an
      3 ECF user and his E-Mail Address of Record is brandon@medinamckelvey.com
      4 (Dkt. 13).
      5
      6 Dated: April 19, 2021                MARLIN & SALTZMAN, LLP
                                             TOJARIEH LAW FIRM, PC
      7
      8
                                             By: /s/ Tatiana G. Avakian
      9                                          Stanley D. Saltzman, Esq.
                                                 Tatiana G. Avakian, Esq.
     10
                                                 Attorneys for Plaintiff and the
     11                                          Class
     12
     13 Dated: April 19, 2021                MEDINA MCKELVEY LLP
     14
                                             By:     /s/ Timothy B. Nelson
     15                                              Brandon R. McKelvey, Esq.
     16                                              Timothy B. Nelson, Esq.
                                                     Kyle W. Owen, Esq.
     17                                              Attorneys for Defendant
     18                                              MIDWEST CONSTRUCTION
                                                     SERVICES, INC. dba TRILLIUM
     19                                              CONSTRUCTION/DRIVERS
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                23                                        .
                                     JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 24 of 25 Page ID #:2471



      1                           SIGNATURE CERTIFICATION
      2         Pursuant to Local Rule 5-4.3.4, I, Tatiana G. Avakian, hereby attest that all
      3 other signatories to this Joint Report, and on whose behalf it is submitted, concur
      4 in its content and have authorized its filing.
      5
      6 Dated: April 19, 2021                    MARLIN & SALTZMAN, LLP
                                                 TOJARIEH LAW FIRM, PC
      7
      8
                                                 By:     /s/ Tatiana G. Avakian
      9                                                  Stanley D. Saltzman, Esq.
     10                                                  Tatiana G. Avakian, Esq.
                                                         Attorneys for Plaintiff and the
     11                                                  Class
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                    24                                          .
                                        JOINT RULE 26(F) REPORT
Case 2:19-cv-08580-JFW-MAA Document 49 Filed 04/19/21 Page 25 of 25 Page ID #:2472



      1                           CERTIFICATE OF SERVICE
      2        I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing
      3 document to be served on all counsel of record in this action via the Court’s
      4 CM/ECF system on April 19, 2021.
      5
      6
      7                                        By:   /s/ Tatiana G. Avakian _________
                                                    Tatiana G. Avakian, Esq.
      8                                        Attorney for Plaintiff and the putative Class
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                     25                                        .
                                       JOINT RULE 26(F) REPORT
